PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/844,976
Filing Date: 9 Apr 2020
Appellant(s): NANJING HAIWEI PHARMACEUTICAL TECHNOLOGIES CO., LTD.



__________________
Yangzhou Du
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 March, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 Feb, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

(2) Response to Argument
	Appellant argues that a person of skill in the art would be able to operate an HPLC to measure reduction of purity, and points to the protocol in the disclosure as an effective method.  These arguments are unpersuasive, and the rejection should be affirmed.

	The claims do not specify how the separation is to be run, and not every HPLC protocol will separate angiotensin II from undefined decomposition products.  Samanidou (In Analytical Separation Science (2015) first ed, Anderson et al eds, p25-42, ISBN 9-78-3527-33374-5, cited 17 June, 2021) teaches that HPLC protocol development is a complicated process (p25, 3d paragraph) and there are many parameters that can be adjusted to optimize a separation (p25, 2nd paragraph).  While an artisan in the field of separation science can reasonably develop an appropriate protocol, given lab time and the appropriate equipment and chemicals, there is no requirement that such an appropriate protocol be used in the claims.  The claims are satisfied if a person uses a protocol developed for a different purpose that cannot necessarily  separate angiotensin II from its decomposition products:  this will give a readout identical to a sample with no decomposition. 
	Appellants argue that they have provided an appropriate protocol in the disclosure.  The claims do not refer to this protocol, and it is improper to import claim limitations from the specification (MPEP 2111.01(II)).  The broadest reasonable interpretation of the claim allows for a different protocol than the one described by appellants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over diZerega (US 5,015,629) in view of Carpenter et al (Pharm. Res. (1997) 14(8) p969-975) and Vinson et al (US 20110081350)

(2) Response to Argument
	Appellants argue that diZerenga does not disclose lyophilized formulations or trehalose, much less the claimed ratio of angiotensin II to trehalose, that Carpenter et al does not even mention angiotensin II, that Carpenter et al states that the optimum will be at a different ratio than claimed by appellants, that Vinson et al uses a much different ratio than that claimed by appellants, and contains an additional ingredient, that the three cited references describe different purposes, so a person of skill in the art would have no rationale to combine, and that a person of skill in the art would not be able to arrive at the claimed invention from the cited references.  These arguments are unpersuasive, and the rejection should be affirmed.
	diZerenga demonstrates that angiotensin II is a useful pharmaceutical.  Carpenter et al discusses optimizing the stability of lyophilized polypeptides with trehalose, and teaches that the ratio of trehalose to polypeptide can affect the stability.  Vinson et al shows that formulations with ratios much different than those discussed by Carpenter et al are used in the art, which suggests a starting point for optimization.  Appellants have taken a known pharmaceutical (angiotensin II, from diZerenga) and did exactly what the prior art teaches (optimized stability by optimizing the ratio of trehalose to polypeptide, from Carpenter et al) and got exactly what would be expected (improved stability, from Carpenter et al).  
Appellants point out that diZerenga uses liquid formulations, that Carpenter et al does not mention angiotensin II, and that Vinson et al uses a different ratio than claimed.  While it’s true that none of the cited references anticipate the claims, it is not clear why this makes the rejection invalid.  This is a rejection under 35 USC 103; there is no requirement that every limitation of the claims be found in a single reference (MPEP 2145(IV)).
Appellants argue that Carpenter et al teach that a weight ratio of sugar to protein of 1:1 is required for good stability, with the optimum at around 5:1.  This is taken out of context; explicitly, the context of the adverb “generally:”  

    PNG
    media_image2.png
    356
    406
    media_image2.png
    Greyscale
.  Note the sentence 12 lines into the paragraph – “Generally, a weight ratio of sugar to protein of at least 1:1 is required for good stability, with optimal stability being reached at around 5:1.”  This indicates that the optimum is usually around a ratio of sugar to polypeptide of around 5:1, but that doesn’t mean that it is always there – otherwise, there would be no need to test the various ratios of trehalose and polypeptide as the copied paragraph suggests.  In addition, Selva et al (J. Pharmaceut. Sci. (2013) 102(2) p649-659, cited 17 June, 2021) found that for an antibody labeled with a polypeptide dye, the stability optimum was found at a much higher molar ratio of trehalose to protein (compared to the suggestions of Carpenter et al), of 106  (table 1, p653, bottom of page), corresponding to a weight ratio of 1400:1.  The reference clearly shows that there are polypeptides that have an optimum ratio of trehalose to polypeptide for stability much greater than 5:1.  A person of skill in the art would reasonably take the ratios given by Carpenter et al as a suggestion of where the optimum may be, rather than a statement that this is where the optimum must be.
Appellants argue that the formulation of Vinson et al also contains human serum albumin.  It is not clear how an additional excipient changes the fact that the formulation has a much higher ratio of trehalose to angiotensin II than applicants argue is the optimum described by Carpenter et al.
Appellants argue that the three cited references all describe a different purpose, so they are too foreign to each other for a rationale person to combine them.  The legal framework describing if a reference is too different to be used is that of analogous art.  A reference is analogous to the claimed invention if 1) the reference is from the same field of endeavor as the claimed invention, even if it addresses a different problem, OR 2) the reference is reasonably pertinent to the problem faced by the inventor, even if it is not in the same field of endeavor as the claimed invention (MPEP 2141.01(a)(I)).  The problem that appellants are trying to solve is stability of angiotensin II formulations.  References describing other angiotensin II formulations (diZerga, Vinson et al) are reasonably pertinent to this problem.  A reference discussing stabilization of polypeptide formulations (Carpenter et al) clearly is pertinent to the problem appellants are trying to solve.  Within the legal framework the Office is required to use, these references are all suitable to be combined for a rejection in this application.
Appellant’s final argument is that, following the teachings of the cited references, a person of skill in the art would not be able to arrive at the claimed invention; thus, the invention is based on hindsight.  This argument has two components:  1) none of the cited references describe the ratio of trehalose to angiotensin II claimed by appellants and 2) appellants have demonstrated that the claimed formulation has improved stability compared to a commercial formulation of angiotensin II.  The case law for obviousness states that if an invention can be arrived at by routine optimization, it is obvious (MPEP 2144.05(II)).  Carpenter et al clearly teaches that the ratio of trehalose to polypeptide will affect the stability of the lyophilized formulation, as noted in the rejection, and explicitly discusses an experiment where different ratios are tested to find the best formulation for stability (p973, 1st column, 3d paragraph).  This is clearly routine optimization.  A person of skill in the art, following the process described by Carpenter et al for the angiotensin II of diZerga, will arrive at appellant’s invention.  So, while appellants are correct that none of the references cited explicitly give the same ratio as claimed by applicants, it is none the less obvious.  There is no need to turn to appellant’s disclosure to meet any claim limitation.  Appellants also describe the stability of the claimed formulation and compare it to a commercially available formulation.  However, it is not clear how this information overcomes the rejection.  Carpenter et al clearly states that the ratio of trehalose to polypeptide can affect the stability of a formulation; the fact that an optimized formulation has improved stability compared to a different formulation cannot be considered surprising or unpredictable.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FRED H REYNOLDS/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Conferees:
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658                                                                                                                                                                                                        

/JEFFREY SIEW/
Primary Examiner            
                                                                                                                                                                                           


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.